United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE/L.O.C.,
Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1471
Issued: July 27, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 27, 2017 appellant, through counsel, filed a timely appeal from two May 1, 2017
merit decisions of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of the claim.3

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The record provided to the Board includes evidence received after OWCP issued its May 1, 2017 decisions. The
Board’s jurisdiction is limited to a review of the evidence that was before OWCP at the time of its final decision.
Therefore, the Board is precluded from reviewing this additional evidence for the first time on appeal. 20 C.F.R.
§ 501.2(c)(1).

ISSUES
The issues are: (1) whether appellant has established total disability during the period
June 11 through October 4, 2016 causally related to the accepted June 7, 2015 employment injury;
(2) whether OWCP met its burden of proof to terminate appellant’s wage-loss compensation and
medical benefits, effective October 13, 2016, as he no longer had any residuals or disability
causally related to his accepted employment injury; and (3) whether appellant has established
continuing residuals or disability from the accepted employment-related injury after
October 13, 2016.
FACTUAL HISTORY
On June 7, 2015 appellant, then a 54-year-old flats sequencing systems (FSS) clerk, filed
a traumatic injury claim (Form CA-1) alleging that he injured his right shoulder that day while in
the performance of duty. He indicated that a tub of mail had slipped off the canister he was holding
and he injured his right shoulder when he tried to push the canister back up. The employing
establishment noted that appellant had previously complained of shoulder pain. OWCP accepted
the claim for sprain of the right rotator cuff capsule and complete right rotator cuff rupture.
Appellant stopped work on November 28, 2015. On November 30, 2015 he underwent an
OWCP-approved right shoulder arthroscopic subacromial decompression of the right shoulder,
right shoulder biceps tenodesis, and mini open repair of the right rotator cuff, performed by
Dr. Robert McBride, a Board-certified orthopedic surgeon. OWCP paid appellant wage-loss
compensation based on temporary total disability for the period November 28, 2015 through
June 10, 2016.
Dr. McBride submitted progress notes regarding appellant’s condition following his right
shoulder surgery. In a March 31, 2016 note, he noted that appellant continued to have pain on
range of motion and that he had a history of cervical spine damage, for which he was treated by
Dr. Paul Segebarth, a Board-certified orthopedic surgeon. Dr. McBride indicated that appellant’s
physical therapist was concerned with persistent nerve damage from the cervical spine as he was
not showing improvement. He kept appellant off work for an additional six weeks.
In a June 23, 2016 report, Dr. McBride provided an impression of status post right rotator
cuff repair, right shoulder brachial plexopathy, and cervical spondylosis radiculopathy. He
indicated that he had reviewed Dr. Segebarth’s notes, who advised that appellant had foraminal
stenosis and was under consideration for an anterior cervical discectomy and fusion (ACDF)
surgery with foraminotomies.
On June 28, 2016 appellant filed a claim for compensation (Form CA-7) for wage loss
during the period June 11 to 24, 2016.
In a July 5, 2016 development letter, OWCP advised appellant of the medical evidence
needed to support disability during the period claimed. It afforded him 30 days to submit the
requested evidence. Appellant continued to file CA-7 forms thereafter claiming wage-loss
compensation through October 4, 2016.

2

On July 14, 2016 OWCP received an unsigned July 11, 2016 work status report from
Dr. McBride’s office which indicated that appellant should not work from June 11 through 24,
2016 due to right shoulder pain.
On July 19, 2016 OWCP referred appellant, along with a statement of accepted facts
(SOAF), a list of questions, and the medical record, to Dr. Joseph Estwanik, a Board-certified
orthopedic surgeon, for a second opinion evaluation about the extent and degree of appellant’s
injury-related disability.
By decisions dated August 8 and 11, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period June 11 through 24, 2016. By decision dated August 22, 2016, it
denied his claim for wage-loss compensation for the period June 25 to July 8, 2016 as the evidence
of record was insufficient to support disability during the period claimed, due to the accepted
conditions.
Following the issuance of its August 22, 2016 decision, OWCP received an August 10,
2016 report from Dr. Estwanik, OWCP’s second opinion physician, who noted appellant’s history
of injury on June 7, 2015, reviewed the medical record, and provided detailed physical
examination findings. He noted that appellant reported right shoulder issues since 2012 and that
he had not been able to lift over 15 pounds since that time. Appellant denied any specific injuries
to the right shoulder prior to the June 7, 2015 work injury. Dr. Estwanik also noted that the June 7,
2015 emergency room records indicated that appellant had been diagnosed with pneumothorax
and rib fractures after a recent fall at home. A diagnosis of status post rotator cuff repair, right
shoulder brachial plexopathy, and cervical spondylosis radiculopathy was provided.
Dr. Estwanik opined that the accepted conditions of right shoulder sprain and complete
rotator cuff tear had resolved. He pointed out that a November 30, 2015 operative note indicated
that the claimant appeared to have had an excellent repair. Dr. Estwanik also indicated that a
March 8, 2016 note revealed that the surgery was successful in regards to correction of the rotator
cuff tear, but appellant was weak and painful due to atrophy and neurological problems. He
explained that appellant had significant preexisting trauma with falls at home and significant
preexisting cervical and rotator cuff abnormalities. Dr. Estwanik reported that the July 19, 2015
magnetic resonance imaging (MRI) scan of the right shoulder revealed diffuse rotator cuff atrophy,
which would not have existed at only six weeks’ post injury. The July 6, 2012 MRI scan of the
cervical spine confirmed severe right foraminal narrowing and cord compression at C4-5 and C56, which explained the significant atrophy. Dr. Estwanik further reported that Dr. McBride had
confirmed in his October 8, 2015 note that appellant had experienced shoulder pain for the prior
two years and had deferred the recommended surgery.
Dr. Estwanik opined that appellant was able to return to his regular job as it related to the
resolved accepted work injury. However, he was disabled from work due to significant preexisting
conditions unrelated to work: severe spinal cord and nerve root abnormalities and severe brachial
plexus abnormality. Dr. Estwanik recommended that appellant follow up with a spine or brachial
plexus specialist and obtain electromyogram (EMG) studies, but noted that this would be unrelated
to the work injury.

3

In an August 19, 2016 report, Dr. Bryan Loeffler, a Board-certified orthopedic surgeon,
noted that appellant was treated by Dr. Segebarth and had undergone a cervical spine MRI scan
on May 26, 2016, which showed severe bilateral foraminal narrowing at C5-6. He noted that
Dr. Segebarth did not feel that those findings could sufficiently explain the degree of weakness
and appellant was referred back to him. Dr. Loeffler noted that EMG studies on June 30, 2016
were significantly worse than those performed in 2012. He diagnosed right upper trunk brachial
plexopathy with no evidence of recovery of the axillary and suprascapular nerves with profound
weakness to the biceps and brachialis. Dr. Loeffler opined that appellant was too far removed
from his brachial plexus injury for consideration of nerve transfer. The muscles appeared too
atrophic and appellant was not a good candidate for nerve reanimation. Dr. Loeffler recommended
right shoulder triple trapezial transfer as well as bipolar pedicled latissimus transfer to improve
shoulder function. He noted that when appellant had sufficiently recovered from the shoulder
transfers, a Steindler flexorplasty or pectoralis major flexorplasty needed to be performed to
improve elbow flexion strength.
On August 23, 2016 OWCP received appellant’s August 16, 2016 request for a telephonic
hearing before an OWCP hearing representative regarding its August 8, 2016 decision denying
wage-loss compensation benefits. On August 31, 2016 it received appellant’s August 30, 2016
request for a telephonic hearing before an OWCP hearing representative regarding its August 22,
2016 decision denying wage-loss compensation benefits.
By decision dated September 6, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period July 9 to 22, 2016 as the evidence of record was insufficient to support
disability during the period claimed.
On September 8, 2016 OWCP notified appellant of its proposal to terminate his wage-loss
compensation and medical benefits based on Dr. Estwanik’s second opinion report of
August 10, 2016. Dr. Estwanik had found that appellant no longer had any residuals or disability
causally related to the June 7, 2015 employment injury as his accepted conditions of right shoulder
sprain and right rotator cuff tear had resolved. Rather, he found that appellant was suffering from
preexisting conditions which were unrelated to appellant’s federal employment. OWCP provided
appellant 30 days to submit additional evidence or argument.
By decision dated September 12, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period July 23 to August 9, 2016 as the evidence of record was insufficient
to support total disability during the period claimed.
In a letter dated September 14, 2016, received on September 15, 2016, appellant requested
a telephonic hearing before an OWCP hearing representative regarding the September 6, 2016
decision.
In a letter dated September 20, 2016, received on September 21, 2016, appellant requested
a telephonic hearing before an OWCP hearing representative regarding the September 12, 2016
decision.
By letter dated September 25, 2016, OWCP requested that Dr. Loeffler explain how the
proposed muscle transfer procedures were related to the accepted June 7, 2015 work injury.

4

By decision dated October 12, 2016, OWCP denied appellant’s claim for wage-loss
compensation for the period August 6 to 19, 2016 as the evidence of record was insufficient to
support total disability during the period claimed. It noted that he was previously advised to submit
medical evidence supporting disability during the period claimed, but he had responded.
By decision dated October 13, 2016, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective the same date, finding that the weight of the evidence
rested with Dr. Estwanik who found that appellant no longer had any residuals or disability
causally related to the accepted work injury.
In an October 19, 2015 letter, appellant requested a telephonic hearing before an OWCP
hearing representative regard to the October 12, 2016 decision. In an October 20, 2016 letter, he
requested a telephonic hearing before an OWCP hearing representative with regard to the
October 13, 2016 decision.
By decision dated November 1, 2016, OWCP denied appellant’s wage-loss compensation
claim for the period September 20 to October 4, 2016 as the evidence of record was insufficient to
support disability during the period claimed.
In November 1 and 2, 2016 reports, Dr. McBride noted that appellant had recently retired
from his job. He provided an impression of right upper trunk brachial plexopathy and an
impairment rating.
In a November 10, 2016 letter, appellant requested a telephonic hearing before an OWCP
hearing representative of its November 1, 2016 decision.
On November 21, 2016 OWCP received an October 23, 2016 letter from Dr. Loeffler.
Dr. Loeffler indicated that the diagnosis for the proposed surgery was chronic C5 denervation of
the deltoid, supraspinatus, infraspinatus, biceps, and brachialis. He indicated that it was unclear
how this diagnosis related to the June 7, 2015 work injury. However, Dr. Loeffler noted that it
was clear from the June 30, 2016 EMG and nerve conduction studies that there was significantly
worsening when compared to earlier studies done in 2012. He indicated that appellant was doing
fairly well with regard to his right shoulder prior to the June 2015 work injury. However, as
appellant’s atrophy increased significantly since his MRI scan done on July 15, 2015 and
Dr. McBride’s initial evaluations, Dr. Loeffler suggested that the June 2015 work injury further
exacerbated or increased the injury to his right shoulder and C5 nerve root, which resulted in severe
atrophy in the above-mentioned muscles.
In a November 29, 2016 letter, Dr. McBride noted that there had been significant interval
worsening in the June 30, 2016 EMG and nerve conduction studies as compared to the studies
done in 2012. He also noted that appellant had a significant increase in atrophy since the July 15,
2015 MRI scan, which suggested that the June 2015 work injury had increased the injury to his
right shoulder and C5 nerve root which resulted in the severe atrophy in the C5 denervation of the
deltoid, supraspinatus, biceps, and brachialis. Dr. McBride also provided a permanent impairment
rating to the right upper extremity.
On February 16, 2016 a telephonic hearing was held with regard to the termination of
appellant’s wage-loss compensation and medical benefits, effective October 13, 2016, and his
5

claims for wage-loss compensation for the period June 11 through October 4, 2016. Appellant
testified that he had not worked since his approved right shoulder surgery on November 30, 2015
as his doctor told him he could not use his right arm or shoulder. He indicated that he retired on
October 24, 2016. Appellant noted that he underwent the additional surgery Dr. Loeffler had
recommended on January 27, 2016. He stated that, while he had problems with his shoulder since
2012, he believed that his ongoing problems with the neck, shoulder, and elbow were a result of
the work-related injury. Counsel argued that the acceptance of the claim should be expanded to
allow for additional medical conditions.
Following the hearing, OWCP received a March 9, 2017 report from Dr. Loeffler.
Dr. Loeffler opined that the June 7, 2015 work injury caused a rotator cuff tear and a nerve injury
to the C5 nerve root. He noted that the nerve injury to the C5 nerve root resulted in atrophy and
dysfunction in the deltoid supraspinatus, infraspinatus, biceps, and brachialis.
By decision dated May 1, 2017, OWCP’s hearing representative affirmed the October 13,
2016 decision terminating appellant’s wage-loss compensation and medical benefits.
By separate decision dated May 1, 2017, OWCP’s hearing representative affirmed
OWCP’s August 8, 11, 22, September 6, 12, October 12 and November 1, 2016 decisions finding
that appellant was not entitled to wage-loss compensation for the claimed period June 11 through
October 4, 2016.
LEGAL PRECEDENT -- ISSUE 1
Under FECA the term “disability” means the incapacity, because of an employment injury,
to earn the wages that the employee was receiving at the time of injury. Disability is thus not
synonymous with physical impairment, which may or may not result in an incapacity to earn
wages. An employee who has a physical impairment causally related to a federal employment
injury, but who nevertheless has the capacity to earn the wages he or she was receiving at the time
of injury, has no disability as that term is used in FECA.4 Furthermore, whether a particular injury
causes an employee to be disabled from employment and the duration of that disability are medical
issues which must be proved by a preponderance of the reliable, probative, and substantial medical
evidence.5 Causal relationship is a medical issue, and the medical evidence required to establish
causal relationship is rationalized medical evidence.6
The issue of disability from work can only be resolved by competent medical evidence.7
The issue of whether a claimant’s disability is related to an accepted condition is a medical question
which must be established by a physician who, on the basis of a complete and accurate factual and
medical history, concludes that the disability is causally related to employment factors and

4

See 20 C.F.R. § 10.5(f); Cheryl L. Decavitch, 50 ECAB 397 (1999).

5

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7

R.C., 59 ECAB 546 (2008).

6

supports that conclusion with sound medical reasoning.8 A physician’s opinion on causal
relationship between a claimant’s disability and an employment injury is not dispositive simply
because it is rendered by a physician. To be of probative value, the physician must provide
rationale for the opinion reached. Where no such rationale is present, the medical opinion is of
diminished probative value.9 The Board will not require OWCP to pay compensation for disability
in the absence of any medical evidence directly addressing the specific dates of disability for which
compensation is claimed. To do so would essentially allow employees to self-certify their
disability and entitlement to compensation.10
ANALYSIS - ISSUE 1
The Board finds that appellant has not met his burden of proof to establish that he had
employment-related total disability for the period June 11 through October 4, 2016 causally related
to the accepted June 7, 2015 work injury.
In his report dated March 31, 2016, Dr. McBride explained that appellant would be
disabled for another six weeks due to residuals of his accepted right shoulder surgery. OWCP
therefore paid appellant wage-loss compensation through June 10, 2016. In an unsigned July 1,
2016 work status report, Dr. McBride indicated that appellant should not work from June 11
through 24, 2016 due to right shoulder pain. When a physician’s statements consist only of a
repetition of the employee’s complaints that excessive pain caused an inability to work, without
an objective finding of disability being shown, that physician has not presented a rationalized
medical opinion establishing disability or a basis for payment of compensation.11
In his August 19, 2016 report, Dr. Loeffler failed to offer any opinion supporting that
appellant was suffering from or disabled from work due to the accepted right shoulder sprain and
right rotator cuff rupture. Rather, he opined that appellant’s ongoing treatment and disability from
work were due to medical conditions that were not accepted by OWCP as work related, but offered
no medical reasoning to support this opinion.12 Dr. Loeffler diagnosed right upper trunk brachial
plexopathy and recommended muscle transfers. However, he provided no reasoned opinion
explaining how the additional medical conditions and proposed surgeries were the result of the
accepted work injury. Because he failed to provide any medical rationale for his conclusion, his
opinion regarding appellant’s inability to work is of diminished probative value.13

8

See Sandra D. Pruitt, 57 ECAB 126 (2005).

9

Thaddeus J. Spevack, 53 ECAB 474 (2002).

10

S.P., Docket No. 16-1384 (issued February 1, 2017).

11

See G.T., 59 ECAB 447 (2008).

12

See supra note 8.

13

See S.B., Docket No. 13-1162 (issued December 12, 2013).

7

Appellant has not submitted reasoned medical opinion evidence sufficient to establish total
disability for the claimed period June 11 through October 4, 2016 as a result of his June 7, 2015
accepted work injury. Accordingly, the Board finds that appellant has not met his burden of proof.
On appeal counsel contends that the May 1, 2017 decision affirming the denial of
appellant’s claims for compensation is contrary to fact and law. As explained above, the medical
evidence of record is insufficient to establish total disability from work during the claimed period.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
LEGAL PRECEDENT -- ISSUE 2
Once OWCP has accepted a claim and pays compensation, it bears the burden of proof to
justify modification or termination of benefits.14 Having determined that an employee has a
disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing either that the disability has ceased or that it is no longer related
to the employment.15
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.16 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.17 OWCP’s burden of proof includes the necessity of
furnishing rationalized medical opinion evidence based on a proper factual and medical
background.18
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly terminated appellant’s wage-loss compensation and
medical benefits as of October 13, 2016.
In its termination decision, OWCP determined that the weight of the medical evidence
rested with Dr. Estwanik, a Board-certified orthopedic surgeon serving as the second opinion
physician. The Board has carefully reviewed the opinion of Dr. Estwanik and finds that it has

14

Bernadine P. Taylor, 54 ECAB 342 (2003).

15

Id.

16

Roger G. Payne, 55 ECAB 535 (2004).

17

Pamela K. Guesford, 53 ECAB 726 (2002).

18

T.P., 58 ECAB 524 (2007); Furman G. Peake, 41 ECAB 351 (1975).

8

reliability, probative value, and convincing quality with respect to its conclusions regarding the
relevant issue in the present case.19
Dr. Estwanik’s opinion is based on a proper factual and medical history and he thoroughly
reviewed the SOAF and medical records.20 He provided medical rationale for his opinion that the
accepted work-related conditions of right shoulder sprain and complete rotator cuff tear had
resolved. Dr. Estwanik indicated that the right shoulder sprain had long since resolved and the
right rotator cuff rupture had resolved based on a successful surgery on November 30, 2015. On
this basis, Dr. Estwanik opined that the accepted work injury had fully resolved and appellant was
no longer disabled from work due to the accepted work injury.
Dr. Estwanik also opined that the brachial plexopathy of appellant’s right shoulder and
cervical spondylosis radiculopathy were related to a preexisting cervical nerve injury that was
unrelated to work. He noted that appellant’s severe brachial plexus abnormality was due to his
documented preexisting medical condition. Dr. Estwanik also explained that the treatment records
following appellant’s work injury provided no evidence to support that the work injury worsened
the preexisting condition. His opinion thus establishes that appellant was no longer experiencing
residuals or disability causally related to the accepted June 7, 2015 employment injury.21
The Board finds that Dr. Estwanik’s well-rationalized report, which was based upon a
proper factual and medical background, represents the weight of the medical evidence and
establishes that appellant’s accepted conditions of sprain of the right rotator cuff capsule and right
rotator cuff rupture had ceased and he was no longer experiencing residuals related to the June 7,
2015 employment injury.22
There is no other medical evidence contemporaneous with the termination of appellant’s
benefits which supports that he has any continuing residuals or disability causally related to his
accepted work-related injury.23 As such, OWCP properly terminated appellant’s medical benefits
effective October 13, 2016.24
On appeal counsel contends that the May 1, 2017 termination decision is contrary to fact
and law. For the reasons set forth above, OWCP properly accorded weight of the medical opinion
evidence to the second opinion physician, Dr. Estwanik, who opined that the accepted conditions
had resolved and that the additional diagnosed conditions were not work related to warrant
payment of wage-loss compensation during the claimed period.

19

J.S., Docket No. 12-1237 (issued September 9, 2013).

20

See Melvina Jackson, 38 ECAB 443 (1987).

21

Supra note 19.

22

J.F., Docket No. 15-0536 (issued August 3, 2015).

23

D.R., Docket No. 12-1697 (issued January 29, 2013).

24

G.I., Docket No. 13-0019 (issued April 2, 2013).

9

LEGAL PRECEDENT -- ISSUE 3
After OWCP has met its burden of proof to terminate compensation benefits, the burden
for reinstating compensation benefits shifts to appellant to establish that he has residuals or
disability causally related to the accepted employment injury.25 Causal relationship is a medical
issue. The opinion of the physician must be based on a complete factual and medical background
of the claimant, must be one of reasonable medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.26
ANALYSIS -- ISSUE 3
The Board finds that appellant has not established continuing residuals or disability
causally related to the accepted employment injury after October 13, 2016.
In his October 23, 2016 letter, Dr. Loeffler indicated that it was unclear how the diagnosis
of chronic C5 denervation of the deltoid, supraspinatus, infraspinatus, biceps, and brachialis were
related to the work injury of June 7, 2015. Although he opined that atrophy had increased and the
objective findings had worsened based on his review of MRI scans and EMG studies, he failed to
explain how any worsening of the underlying, preexisting condition was related to the accepted
work injury. While the opinion supporting causal relationship does not have to reduce the cause
or etiology of a disease or condition to an absolute certainty, the opinion must be one of reasonable
medical certainty, and not speculative or equivocal in character. A medical opinion not fortified
by medical rationale is of diminished probative value.27 A well-rationalized opinion is particularly
warranted when there is a history of preexisting condition.28 Dr. Loeffler opined that based on his
review of MRI scans and EMG studies, appellant’s atrophy had increased and his objective
findings had worsened. He opined that this suggested that the June 2015 work injury further
exacerbated or increased the preexisting injury to appellant’s right shoulder and C5 nerve root.
However, Dr. Loeffler failed to discuss whether appellant’s preexisting injury had progressed
beyond what might be expected from the natural progression of that condition or explain how the
June 7, 2015 work injury caused a nerve injury to the C5 nerve root in the period following the
June 7, 2015 work injury.29 Because he failed to provide any medical rationale for his conclusion,
his opinion regarding appellant’s inability to work is of diminished probative value.30
Dr. Loeffler subsequently opined in his March 9, 2017 report that the June 7, 2015 work
injury caused a rotator cuff tear and a nerve injury to the C5 nerve root, but he offered no medical
25

Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001); George Servetas, 43 ECAB 424,
430 (1992).
26

T.M., Docket No. 08-0975 (issued February 6, 2009).

27

W.W., Docket No. 09-1619 (issued June 2, 2010).

28

See A.W., Docket No. 17-0285 (issued May 25, 2018).

29

R.E., Docket No. 14-0868 (issued September 24, 2014).

30

See supra note 13.

10

reasoning to support his opinion. He did not discuss whether appellant’s preexisting injury had
progressed beyond what might be expected from the natural progression of that condition or
explain how the June 7, 2015 work injury caused a nerve injury to the C5 nerve root.31
In his March 9, 2017 report, Dr. Loeffler opined, without explanation, that the June 7, 2015
employment injury caused rotator cuff tear and a nerve injury to the C5 nerve root, which resulted
in atrophy and dysfunction in the deltoid supraspinatus, infraspinatus, biceps and brachialis.32
In his November 1 and 2, 2016 reports, Dr. McBride offered no opinion on disability
during the claimed period or whether appellant’s current medical conditions were related to the
employment injury of June 7, 2015. In his November 29, 2016 report, he noted that the worsening
seen in the June 30, 2016 EMG and nerve conduction studies and significant increase in atrophy
seen on the July 15, 2015 MRI scan suggested that the June 2015 employment injury had increased
the injury to his right shoulder and C5 nerve root, which resulted in the severe atrophy in the C5
denervation of the deltoid, supraspinatus, biceps, and brachialis. Dr. McBride, however, failed to
provide an unequivocal opinion pertaining to the cause of appellant’s worsening right shoulder
and C5 nerve root conditions. He failed to provide a rationalized opinion explaining how and why
the June 2015 employment injury caused the worsening of appellant’s preexisting right shoulder
and C5 nerve root conditions.33 Dr. McBride’s reports also fail to provide support for work-related
disability on or after October 13, 2016. As he failed to provide support for a work-related
condition or disability, Dr. McBride’s reports are of limited probative value.34
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established total disability for the period June 11
through October 4, 2016 as a result of his accepted June 7, 2015 employment injury. The Board
also finds that OWCP met its burden of proof to terminate appellant’s wage-loss compensation
and medical benefits, effective October 13, 2016. Appellant has not established continuing
residuals or disability causally related to the accepted June 7, 2015 injury after October 13, 2016.

31

Supra note 29.

32

Id.

33

See supra note 26.

34

S.T., Docket No. 11-1316 (issued January 25, 2012).

11

ORDER
IT IS HEREBY ORDERED THAT the May 1, 2017 decisions of the Office of Workers’
Compensation Programs are affirmed.
Issued: July 27, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

